Name: Council Regulation (EEC) No 2189/89 of 18 July 1989 amending Annex I to Regulation (EEC) No 288/82 on common rules for imports
 Type: Regulation
 Subject Matter: iron, steel and other metal industries;  industrial structures and policy;  trade policy;  cooperation policy
 Date Published: nan

 21 . 7 . 89 Official Journal of the European Communities No L 209/7 COUNCIL REGULATION (EEC) No 2189/89 of 18 July 1989 amending Annex I to Regulation (EEC) No 288/82 on common rules for imports autonomous basis pending the end of the current round of multilateral trade negotiations within the framework of GATT ; Whereas it is therefore necessary to delete those quanti ­ tative restrictions on tropical products, set out in the Community's contribution, from Annex I to Regulation (EEC) No 288/82 (') as last amended by Regulation (EEC) No 3982/86 (2), THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 1 1 3 thereof, Having regard to the proposal from the Commission, Whereas the multilateral trade negotiations under the GATT, which opened pursuant to the Ministerial Declaration adopted at Punta del Este on 20 September 1986, resulted in an interim result in the Tropical Products Negotiating Group at the Montreal Mid-term Review in December 1988 ; Whereas the Community's contribution to this result on tropical products consists of a significant number of tariff reductions on a most favoured nation basis, the elimination of a number of quantitative restrictions applied by Member States and a series of concessions for least-developed developing countries ; Whereas the Community has found the concessions made by other countries participating in the negotiations constitue an acceptable result ; Whereas the Ministerial Declaration adopted at Punta del Este provides for the early implementation of results obtained in the area of tropical products ; whereas the Community has found it necessary, therefore, to implement its contribution on tropical products on an HAS ADOPTED THIS REGULATION : Article 1 1 . The quantitative restrictions applied by some Member States to certain products originating in third countries as set out in the Annex shall be abolished as from 1 July 1989 . 2. The products to which the quantitative restrictions referred to in paragraph 1 apply shall be deleted from Annex I to Regulation (EEC) No 288/82. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 1989. For the Council The President R. DUMAS (') OJ No L 35, 9 . 2 . 1982, p . 1 . (2) OJ No L 370, 30 . 12 . 1986, p. 29 . 21 . 7 . 89No L 209/8 Official Journal of the European Communities ANNEX CN code Description 1302 Vegetable saps and extracts ; pectic substances, pectinates and pectates ; agar-agar and other mucilages and thickeners, whether or not modified, derived from vegetable products :  Vegetable saps and extracts : 1302 19   Other : 1302 19 30    Intermixtures of vegetable extracts for the manufacture of beverages or of food preparations 3203 00 Colouring matter of vegetable or animal origin (including dyeing extracts but excluding animal black), whether or not chemically defined ; preparations as specified in note 3 to this chapter based on colouring matter of vegetable or animal origin :  Colouring matter of vegetable origin and preparations based thereon : 3203 00 19   Other 5310 Woven fabrics of jute or of other textile bast fibres of heading No 5303 : 5310 10  Unbleached : 5310 10 10   Of a width not exceeding 150 cm 5310 10 90   Of a width exceeding 150 cm 5310 90 00  Other 5311 00 Woven fabrics of other vegetable textile fibres ; woven fabrics of paper yarn : ex 531 1 00 90  Other than woven fabrics of paper yarn 5608 Knotted netting of twine, cordage or rope ; made up fishing nets and other made up nets, of textile materials ex 5608 90 00  Other than wool or fine animal hair or cotton 5702 Carpets and other textile floor coverings, woven, not tufted or flocked whether or not made up, including 'Kelem', 'Schumacks', 'Karamanie' and similar hand-woven rugs : 5702 20 00  Floor coverings of coconut fibres (coir)  Other, of pile construction, not made up : 5702 39   Of other textile materials : 5702 39 90 Other  Other, of pile construction, made up : 5702 49   Of other textile materials : 5702 49 90 Other  Other, not of pile construction, not made up : ex 5702 59 00   Of other textile materials other than cotton  Other, not of pile construction, made up : ex 5702 99 00   Of other textile materials other than cotton 5705 Other carpets and other textile floor coverings, whether or not made up : ex 5705 00 90  Of other textile materials other than cotton 5905 00 Textile wail coverings : 5905 00 50  Of jute